DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to restriction mailed on 02/28/2022,
Claims 1—18 & 20 (Group I) are elected, without traverse.
Claim 19 (Group II) is non-elected; and withdrawn from consideration.

Claim Status
Claims 1—18 & 20 are pending, and examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 & 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Kato” et al. [US 7690023 B2] in view of “Loo” [US 2015/0229638 A1].

REGARDING CLAIM 1. A method, comprising: 
receiving a first data processing request that indicates a first data type and a first storage location of a first data file; and determining that the first data type of the first data file is supported by an encapsulated data processing module based on the first data processing request [Kato disclose encapsulation operation, FIG.1 (a); and move an encapsulated file file from source site 162 to destination site 164, FIG.1 (b): col.1, lines 60-64; see Encapsulation and Transfer in FIG.6];

Kato may not expressly disclose; but, Loo, analogues art, disclose determining a first communication protocol from a set of communication protocols that can be used to receive the first data file [Loo discloses Security Protocol Determiner 264 (FIG.2) that may determine a security protocol for requesting services (par.0083)] and receiving the first data file from the first storage location in accordance with the first communication protocol [Loo disclose receiving request for services in a communication protocol (see Abstract; FIGS.1-2, adapter interface 122 to translate or convert a message to a protocol supported by a receiving enterprise: par.0057, 0077)];
Therefore, would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Kato with the teaching of Loo for facilitating communication between a mobile computing device and enterprise computer systems via a cloud computer system.

Kato in view of Loo further disclose:
preparing the received first data file for execution with the encapsulated data processing module; executing the encapsulated data processing module to convert the first data file in the first data format into second data in a second data format; and providing a message that comprises the second data [Kato disclose FIG.6 (a) – disclose encapsulation operation applied to files 212, 214, 216 and stores them in a pot 220...transfer operation FIG.6 (b) moves an encapsulated file (pot) 220 from source site A232 to a destination site B234 (col.5, lines 1-8)].

REGARDING CLAIM 11. Kato and Loo disclose A method, comprising:
receiving a first data processing request that indicates a first data type and a first storage location of a first data file [Kato disclose encapsulation operation, FIG.1 (a); and move an encapsulated file file from source site 162 to destination site 164, FIG.1 (b): col.1, lines 60-64; see Encapsulation and Transfer in FIG.6]; determining a project specific channel based on the first data processing request; provide the first data processing request to the project specific channel [Loo disclose receiving request for services in a communication protocol (see Abstract; FIGS.1-2, adapter interface 122 to translate or convert a message to a protocol supported by a receiving enterprise: par.0057, 0077)]; and receiving second data in a second data format, wherein the first data file in the first data format has been converted into the second data in the second data format [Kato disclose FIG.6 (a) – disclose encapsulation operation applied to files 212, 214, 216 and stores them in a pot 220...transfer operation FIG.6 (b) moves an encapsulated file (pot) 220 from source site A232 to a destination site B234 (col.5, lines 1-8)]. The motivation to combine is the same as that of claim 1 above.
 
Kato in view of Loo further disclose claim 2. The method of claim 1, further comprising: receiving the first data processing request by a communication backbone; determine that the first data processing request is associated with a channel; and publishing the first data processing request on the channel [Loo disclose processing request in communication protocols (see Abstract; FIGS.1-3; FIG.4 disclose receive a request from an enterprise computer system 405, verifying 425, send … 440]. The motivation to combine is the same as that of claim 1 above.

Kato in view of Loo further disclose claim 3. The method of claim 2, wherein receiving the first data processing request that indicates the first data type and the first storage location of the first data file, comprises receiving the published first data processing request by a container agent in a container, wherein a container agent is subscribed to the channel and receives the published first data processing request through the channel [see FIG.3, where Loo disclose cloud computing system 110 as container agent]. The motivation to combine is the same as that of claim 1 above.

Kato in view of Loo further disclose claims 4-5. The method of claim 3, wherein the container agent determines that the first data type of the first data file is supported by the encapsulated data processing module based on the first data processing request; wherein the container further encapsulates the encapsulated data processing module [Kato disclose FIG.6 (a) – disclose encapsulation operation applied to files 212, 214, 216 and stores them in a pot 220...transfer operation FIG.6 (b) moves an encapsulated file (pot) 220 from source site A232 to a destination site B234 (col.5, lines 1-8)]. 

Kato in view of Loo further disclose claim 6. The method of claim 2, wherein the container agent determines the first communication protocol from the set of communication protocols that can be used to receive the first data file based on the first storage location indicated by the first data processing request [Loo disclose receiving request for services in a communication protocol (see Abstract; FIGS.1-2, adapter interface 122 to translate or convert a message to a protocol supported by a receiving enterprise: par.0057, 0077)]. The motivation to combine is the same as that of claim 1 above. 

Kato in view of Loo further disclose claims 8-10. The method of claim 2, wherein preparing the received first data file for execution with the encapsulated data processing module comprises creating a copy of the received first data file at a location within the container that is accessible by the encapsulated data processing module; wherein providing the message that comprises the second data, comprises: receiving, by the container agent, the second data from the encapsulated data processing module [Kato disclose FIG.6 (a) – disclose encapsulation operation applied to files 212, 214, 216 and stores them in a pot 220...transfer operation FIG.6 (b) moves an encapsulated file (pot) 220 from source site A232 to a destination site B234 (col.5, lines 1-8)]; generate the message having the second data, wherein the message indicates a second data type of the second data; and transmitting the message to a communication backbone  [see FIG.3, where Loo disclose cloud computing system 110 as container agent]. The motivation to combine is the same as that of claim 1 above.

Claims 12-17 recite similar limitations as that of claims 2-6 & 8-10; and thus, they are rejected for the same rationale applied in rejecting the claims.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Kato” et al. [US 7690023 B2] in view of “Loo” [US 2015/0229638 A1], and further in view of “Vadlamani” [US 10216784 B1].

Kato in view of Loo fail to further disclose; but, Vadlamani, analogues art, disclose claim 7. The method of claim 6, wherein the container agent utilizes polygot data transport functionality to enable data retrieval of the first data file [see FIGS.1 and 2, where Vadlamani disclose polygot datasets].
Therefore, would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Kato/Loo with the polygot of Vadlamani for sampling of disparate datasets.

/ Examiner Note, applicant's representative was contacted with a proposed examiner's amendment of allowing claim 20; this non final action issued due to docket management deadline (see Interview Summary) /

Allowable Subject Matter
Claim 20 is allowed.
	The following is an examiner’s statement of reasons for allowance: With examiner’s thorough search the closest prior arts found are Kato et al. and Loo et al.; wherein the references are discussed in rejecting claims 1-18 above. However, neither Kato et al. nor Loo et al., either alone or in combination teach or suggest A method comprising: reading configuration information from a file within a concurrent execution environment; determining from the configuration information which data type an encapsulated data management and lifecycle execution agent can process; determining from the runtime information connection information for a data management communication system; and connecting to a data management communication system to receive data processing requests with these and other claim elements as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892: wherein US 8949585 B2 is directed to making bootable image; wherein computations operating upon an encapsulating operating an encapsulation of vitual machine state.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/             Primary Examiner, Art Unit 2434